TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 27, 2014



                                       NO. 03-13-00486-CV


                             Charles Eugene McFadden, Appellant

                                                  v.

                                   Shannon Deedler, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
   AFFIRMED IN PART; DISMISSED FOR WANT OF JURISDICTION IN PART --
                    OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 1, 2013.   We dismiss this

appeal for want of jurisdiction to the extent McFadden attempts to appeal from the portion of the

order holding him in contempt.         Having otherwise reviewed the record and the parties’

arguments, the Court holds that there was no reversible error in the trial court’s judgment.

Therefore, the Court affirms the trial court’s judgment in all other respects. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.